DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 6/02/2022. Claims 1, 3–7, and 12–17 have been amended. Claim 2 has been canceled. Claims 1 and 3–20 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 6/02/2022 in regards to the objections to the specification are accepted. Accordingly, the objection to the specification is withdrawn.

Applicant’s amendments filed on 6/02/2022 in regards to the claim objections are accepted. Accordingly, the claim objections are withdrawn.

Applicant’s amendments filed on 6/02/2022 in regards to the rejections under 35 U.S.C. § 101 are accepted. Namely, the addition of the claim limitation “control the direction of travel of the work vehicle as the work vehicle travels across the field based on the adjusted field map” to independent claim 1 incorporates the claimed abstract idea into the practical application of vehicle control. Accordingly, the rejections under 35 U.S.C. § 101 are withdrawn.

Applicant’s amendments and arguments filed on 6/02/2022 in regards to the rejections under 35 U.S.C. §§ 102 and 103 have been fully considered but are unpersuasive.
	Applicant argues that Hershbarger fails to disclose adjusting the frame of reference of an accessed field map based on a determined initial location differential between the location of a guide crop row and the location of a selected crop row depicted in the accessed field map.
	Examiner respectfully disagrees. Applicant appears to argue a narrower definition than the broadest reasonable interpretation of adjusting the frame of reference of an accessed field map based on a determined initial location differential between the location of a guide crop row and the location of a selected crop row depicted in the accessed field map. Contrary to Applicant’s position, Hershbarger discloses the broadest reasonable interpretation of the claim limitation at issue. A path is defined in terms of a series of reference points with respect to other reference points in a field map. Thus, the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which indicates that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40. Accordingly, correcting a path (e.g., by establishing a new path) is analogous to adjusting a frame of reference of an adjusted field map. 
	Accordingly, the rejections under 35 U.S.C. §§ 102 and 103 are maintained. 

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9–12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hershbarger (US20200068781A1; from here on referred to as Hershbarger).

As to claim 1, Hershbarger discloses:
	a location sensor configured to capture data indicative of a location of the work vehicle within a field (“One or more external sensors no [sic] are configured to gather or monitor information that is external to the vehicle.” ¶ 21.); and
a controller communicatively coupled to the location sensor (“One or more external sensors no are configured to … provide data to the control system 102.” ¶ 21.), the controller configured to:
access a field map depicting locations of a plurality of crop rows present within the field (“Crop location data … can be gathered …. If crop location data is present, the crop location data is integrated for a period of time, distance interval, or a combination of both (step 208) [i.e., the crop location data is compiled into a field map depicting locations of a plurality of crop rows present within the field].” ¶ 33.); 
receive an input indicative of the work vehicle being positioned at a starting point associated with a guide crop row present within the field (“When an operator of the vehicle activates the automatic steering, the vehicle will attempt to immediately navigate onto/acquire a targeted path (e.g. a crop row) [i.e., an input indicative of the work vehicle positioned at a starting point associated with a targeted path may be received. A target path is analogous to a guide crop row].” ¶ 28; see also ¶ 29, which describes a scenario describing the instant claim recitation.);
after receiving the input, determine the location of the guide crop row within the field based on the data captured by the location sensor (“According to an exemplary embodiment, the path correction can be implemented by the control system 102 … The path corrector can include input from other sensors, including row feelers and/or cameras to determine if a new path should be established, and to help establish the new path.” ¶ 31.);
compare the determined location of the guide crop row and a location of a selected crop row of the plurality of crop rows depicted in the accessed field map to determine an initial location differential (“In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle.” ¶ 31, FIG. 4. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being present in a field map, e.g. being part of a stored path in a database. Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map.); and
		adjust a frame of reference of the accessed field map based on the determined initial location differential (“The control system 102 can implement a path correction that prevents the vehicle from veering off an intended course.” ¶ 30. “[If] [i]t is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … a new guidance path is established.” ¶ 38; see also FIG. 4. Examiner notes that a path is defined in terms of a series of reference points with respect to other reference points in a field map. Thus, the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which indicates that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40. Accordingly, correcting a path (e.g., by establishing a new path) is analogous to adjusting a frame of reference of an adjusted field map.); and
	control the direction of travel of the work vehicle as the work vehicle travels across the field based on the adjusted field map (The vehicle may be guided along a first path by the automatic steering system. Upon reaching the end of the first path, the operator can manually begin to turn the vehicle around so as to begin to position the vehicle for navigation along a second path … Once the automatic steering is activated, the vehicle will attempt to immediately acquire and navigate onto the newly selected path [i.e., the controller controls the direction of travel of the work vehicle as the work vehicle travels across the field based on an adjusted field map.]. See at least ¶ 29. See also ¶ 38, which describes the process of adjusting the field map.).

Independent claim 12 is rejected for at least the same reason as claim 1 as the claims recite similar subject matter but for minor differences.
	
As to claims 4 and 14, Hershbarger discloses wherein the selected crop row corresponds to a crop row of the plurality of crop rows depicted in the accessed field map that is closest to the determined location of the initial crop row (“In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle [i.e., it is implicit that the selected path will be the path (that is, crop row) closest to the location of the initial crop row, such as in a case where there is a difference between the current path and the selected path is not beyond a threshold value].” ¶ 31; see also FIG. 4.).

As to claims 5 and 15, Hershbarger discloses: 
a crop row sensor configured to capture data indicative of a location of the guide crop row present within the field as the work vehicle travels across the field (Position sensor – See at least ¶ 23), the controller further configured to:
monitor the location of the guide crop row relative to the work vehicle based on the data captured by the crop row sensor (“Next, it is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) [i.e., obtaining current GPS path data is analogous to monitoring the location of the guide crop row].” See at least ¶ 38.);
compare the monitored location of the guide crop row and the location of the selected crop row of the plurality of crop rows depicted in the adjusted field map to determine an operational location differential (“In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle.” ¶ 31; see also FIG. 4.); and
further adjust the frame of reference of the adjusted field map based on the determined operational location differential (“The control system 102 can implement a path correction that prevents the vehicle from veering off an intended course.” ¶ 30. “[If] [i]t is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … a new guidance path is established.” ¶ 38; see also FIG. 4. Examiner notes that a path is necessarily defined in terms of a series of reference points with respect to other reference points in a field map. Hence, correcting a path (e.g., by establishing a new path) is analogous to adjusting a frame of reference of an adjusted field map.).

As to claims 7 and 17, Hershbarger discloses wherein controller is further configured to access the field map from a plurality of field maps based on a received operator input (The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data. See at least ¶ 38. Examiner notes that a path is defined in terms of a series of reference points with respect to other reference points in a field map. Thus, the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which indicates that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40. Accordingly, correcting a path (e.g., by establishing a new path) is analogous to adjusting a frame of reference of an adjusted field map.).

As to claim 9, Hershbarger discloses wherein the crop row sensor is configured as a mechanical sensor (“Crop location data (if available), for example row sensing, can be gathered (step 206) from the external sensors 108, such as the mechanical row sense device 62.” ¶ 33; see also FIG. 2.).

As to claim 10 and 19, Hershbarger discloses wherein the field map is generated during a previous agricultural operation (“The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data.” ¶ 38. Examiner notes that the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which states that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40.).

As to claim 11, Hershbarger discloses wherein the work vehicle is configured as a harvester (“FIG. 1 shows an exemplary embodiment of an industrial vehicle illustrated as a harvesting machine 10 in the form of a combine harvester.” ¶ 13; see also FIG. 1.).

As to claim 20, Hershbarger discloses wherein the work vehicle is configured to perform a harvesting operation (“FIG. 1 shows an exemplary embodiment of an industrial vehicle illustrated as a harvesting machine 10 in the form of a combine harvester.” ¶ 13; see also FIG. 1.).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of Wilson et al. (US20210026362A1; from here on referred to as Wilson).

As to claims 3 and 13, Hershbarger fails to explicitly disclose wherein, when adjusting the frame of reference of the field map, the controller is further configured to laterally shift the frame of reference of the field map relative to the determined location of the work vehicle such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the initial crop row.
However, Wilson teaches wherein, when adjusting the frame of reference of the field map, the controller is further configured to laterally shift the frame of reference of the field map relative to the determined location of the work vehicle such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the initial crop row (“In certain implementations, the guidance path 12/offset 46/46A can be further adjusted manually or automatically, such as via buttons 110A on the GUI 110, as discussed in relation to FIGS. 1C-E. Such adjustments can be made, for example, to the right or left, based on roll of the leading and/or following vehicle [i.e., a controller may laterally shift a field map relative to the determined location of the work vehicle for alignment purposes].” ¶ 96; see also FIGS. 1C–1E. Additionally, see also FIGS. 3 and 4, which showcase adjusted field maps. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being displayed on a display (e.g., a GUI). Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map. Furthermore, Examiner notes that a path is necessarily defined in terms of a series of reference points with respect to other reference points in a field map. Hence, correcting a path (e.g., by establishing a new path) is analogous to adjusting a frame of reference of an adjusted field map.).
Hershbarger discloses adjusting a frame of refence of an accessed field map based on a determined initial differential between a selected crop row and a guide crop row. Wilson teaches laterally shifting the frame of reference of an accessed field map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of: wherein, when adjusting the frame of reference of the field map, the controller is further configured to laterally shift the frame of reference of the field map relative to the determined location of the work vehicle such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the initial crop row—as taught by Wilson—because laterally shifting a field map is a well-known feature in the art for adjusting a field map. That is, it is well-known in the art that a work vehicle’s frame of reference may drift off course in at least the lateral direction. Accordingly, one of ordinary skill in the art would have recognized that the work vehicle’s frame of reference would require a lateral adjustment to return to proper alignment. Furthermore, the incorporation of this feature expands the functionality of field map adjustment and ensures that a field map is properly aligned during a harvesting operation. Hence, control of a vehicle based on an adjusted field map is enhanced. 

Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of O’Beirne et al. (US20160356625A1; from here on referred to as O’Beirne).

As to claims 6 and 16, Hershbarger fails to explicitly disclose wherein, when further adjusting the frame of reference of the field map, the controller is further configured to rotate the frame of reference of the adjusted field map such that the selected crop row of the plurality of crop rows depicted in the adjusted field map is aligned with the monitored location of the guide crop row.
However, O’Beirne teaches a controller configured to rotate a frame of reference of a map such that a selected location is aligned with a monitored location (“FIG. 26 illustrates an example of the mapping application automatically rotating the map display to a locality-specific orientation when displaying a transit route, over four stages 2605-2620 of the mapping application GUI 2600 of some embodiments [i.e., a map is rotated such that the orientation of a selected location is aligned with a monitored location].” See at least ¶ 200, FIG. 26. See also ¶¶ 201–202. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being displayed on a display (e.g., a GUI). Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map. Furthermore, Examiner notes that a path is necessarily defined in terms of a series of reference points with respect to other reference points in a field map. Hence, correcting a path (e.g., by establishing a new path) is analogous to adjusting a frame of reference of an adjusted field map.). 
Hershbarger discloses adjusting a frame of refence of an accessed field map based on a determined initial differential between a selected crop row and a guide crop row. O’Beirne teaches a controller configured to rotate a frame of reference of a map such that a selected location is aligned with a monitored location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of: a controller configured to rotate a frame of reference of a map such that a selected location is aligned with a monitored location—as taught by O’Beirne—to yield the feature of: wherein, when further adjusting the frame of reference of the field map, the controller is further configured to rotate the frame of reference of the adjusted field map such that the selected crop row of the plurality of crop rows depicted in the adjusted field map is aligned with the monitored location of the guide crop row, because rotating a frame of refence of a field map is a well-known feature in the art in regards to adjusting a frame of reference of a field map. That is, it is well-known in the art that a work vehicle’s frame of reference may drift off course in at least a rotational direction. Accordingly, one of ordinary skill in the art would have recognized that the work vehicle’s frame of reference would require a rotational adjustment to return to proper alignment. Continuing, it would have been obvious to one of ordinary skill in the art to substitute the selected location and the monitored location of O’Beirne with a selected crop row and a guide crop row, respectively, as the crop rows are representative of locations of crops. Furthermore, the incorporation of this feature expands the functionality of field map adjustment and ensures that a field map is properly aligned during a harvesting operation. Hence, control of a vehicle based on an adjusted field map is enhanced.
Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of Frick et al. (US20200050208A1; from here on referred to as Frick).

As to claims 8 and 18, Hershbarger fails to explicitly disclose:
determining when the accessed field map does not depict the field; and
providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field.
However, Frick teaches: 
determining when the accessed field map does not depict the field (“The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient [i.e., it is determined that a field map does not depict a field].” ¶ 96.); and
providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field (“The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient. For example, an error in a certain area may be detected and the mobile device 119 may inform the user of where the area is [i.e., the user is informed that an accessed field map does not depict a field].” ¶ 96.).
Hershbarger discloses accessing a field map from a plurality of field maps. Frick teaches alerting a user that an accessed field map does not depict a field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the features of: determining when the accessed field map does not depict the field; and providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field—as taught by Frick—because these features are useful in the art. For example, the incorporation of these features may aid an operator identify inoperative field maps and thus prevent control of a work vehicle based on an inoperative field map. Accordingly, work vehicle control based on an accessed field map may be enhanced.

Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668